DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-21 and 23-24 remain pending in the application.
Applicant’s arguments regarding the rejection of claims 1, 3-5, 10-12, 14-17 and 21 under 35 USC 103 as being unpatentable over Magowan in view of Schilling have been fully considered, but are not persuasive. The Applicant first argues “for a fan disposed on the fan hub 60 to be upstream of the blade 70 and provide airflow to the forward-most blade 70, the fan would need to project inward in the radial direction”. The rejection does not contemplate this arrangement, but modifies Magowan to use the fan arrangement taught by Schilling. Schilling teaches the fan is upstream of the compressor and connected to the compressor blades by a connection member. The Applicant argues that the fan must still be located on the fan hub 60 without providing evidence why this limitation is mandatory. The Applicant’s arguments are moot, as they are directed to a combination not proposed in the rejection.
The Applicant further argues “Schilling does not teach a fan that is coupled to the plurality of second speed compressor rotor blades”. Schilling is not relied upon for this teaching, as Magowan teaches a fan connected in this manner. Schilling is merely relied upon to teach the fan located upstream of the compressor. 
The Applicant next argues “the structure proposed by Magowan cannot be modified to achieve a fan that is coupled to the plurality of second speed compressor rotor blades upstream of the plurality first speed compressor blades. Thus, the result of combining Magowan and Schilling would not be predictable”. As discussed above, the Applicant has not explained why the structure from Magowan cannot be incorporated with the teachings from Schilling to arrive at the claimed invention. 
The Applicant next argues “two elements connected through a strut 92 are not directly coupled” (emphasis added by Applicant). It is maintained that two elements connected through a strut are directly coupled because they are paired through a link. It is not clear what distinguishes direct coupling from indirect coupling. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 10-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Magowan (US9228535).

    PNG
    media_image1.png
    536
    654
    media_image1.png
    Greyscale

Regarding claim 1, Magowan teaches (Figs. 1-2) a gas turbine engine comprising: a turbine section (28) comprising a turbine having a plurality of first speed turbine rotor blades (46); a compressor section (24) comprising a compressor having a plurality of first speed compressor rotor blades (70) and a plurality of second speed compressor rotor blades (72); a gearbox (48); and a first spool (40) rotatable by the plurality of first speed turbine rotor blades, the first spool coupled to the plurality of first speed 
Regarding claim 3, Magowan teaches (Fig. 1) the plurality of second speed compressor rotor blades comprises a forward-most stage of compressor rotor blades (72, upstream) and an aft-most stage of compressor rotor blades (72, downstream), wherein the forward-most stage of compressor rotor blades is coupled to the fan (through fan hub 60), and wherein the aft-most stage of compressor rotor blades is directly coupled to the gearbox (through strut 92) so as to be coupled to the first spool through the gearbox, and Schilling further teaches (Fig. 2) a forward-most stage (72) of the plurality of second speed compressor blades is a forward-most stage of compressor rotor blades of the compressor section, and an aft-most stage (74) of the plurality of second speed compressor rotor blades is an aft-most stage of the compressor rotor blades of the compressor section. 
Regarding claim 4, Magowan teaches (Fig. 1) the plurality of first speed compressor rotor blades and the plurality of second speed compressor rotor blades are alternatingly spaced along an axial direction of the gas turbine engine. 
Regarding claim 5, Magowan teaches (Fig. 1) the plurality of first speed turbine rotor blades is a plurality of intermediate speed turbine rotor blades, wherein the plurality of first speed compressor rotor blades is a plurality of intermediate speed compressor rotor blades, and wherein the plurality of second speed compressor rotor blades is a plurality of low-speed compressor rotor blades (see Col. 3 lines 49-67).
Regarding claim 10, Magowan teaches (Fig. 1) the compressor is a low pressure compressor, the compressor section further comprises a high pressure compressor (52) positioned downstream of the low pressure compressor, wherein the high pressure compressor comprises a plurality of first speed HP compressor rotor blades and a plurality of third speed HP compressor rotor blades, and wherein the plurality of first speed HP compressor rotor blades is coupled to the first spool. 
Regarding claim 11, Magowan teaches (Figs. 1-2) the turbine is a low pressure turbine, the turbine section comprises a high pressure turbine (57), wherein the high pressure turbine comprises a plurality of third speed HP turbine rotor blades, and wherein the gas turbine engine further comprises: a third spool (32) rotatable by the plurality of third speed HP turbine rotor blades, the third spool coupled to the plurality of third speed HP compressor rotor blades for driving the plurality of third speed HP compressor rotor blades.
Regarding claim 12, Magowan teaches (Figs. 1-2) the plurality of third speed HP compressor rotor blades and the plurality of first speed HP compressor rotor blades are alternatingly spaced along an axial direction of the gas turbine engine. 
Regarding claim 14, Magowan teaches (Figs. 1-2) a gas turbine engine defining an axial direction an comprising: a turbine section (28) comprising a turbine having a plurality of first speed turbine rotor blades (46); a compressor section (24) comprising a compressor having a plurality of first speed compressor rotor blades (70) and a plurality of second speed compressor rotor blades (72), the plurality of first speed compressor rotor blades alternatingly spaced with the plurality of second speed compressor rotor blades along the axial direction; a fan section comprising a fan (see annotated Fig. 1); and a first spool (40) rotatable by the plurality of first speed turbine rotor blades and coupled to the plurality of first speed compressor blades for driving the plurality of first speed compressor rotor blades, coupled to the plurality of second speed compressor rotor blades for driving the plurality of second speed compressor rotor blades, and coupled to the fan for driving the fan, wherein the fan is disposed upstream of the plurality of first speed compressor rotor blades (see annotated Fig. 1), and wherein the fan provides airflow 
Regarding claim 15, Magowan teaches (Fig. 1) a gearbox (48), wherein the first spool is coupled to the plurality of second speed compressor rotor blades across the gearbox.
Regarding claim 16, Magowan teaches (Figs. 1) the first spool is coupled to the fan through the plurality of second speed compressor rotor blades.
Regarding claim 17, Magowan teaches (Fig. 1) the plurality of second speed compressor rotor blades comprises a forward-most stage of compressor rotor blades (72, upstream) and an aft-most stage of compressor rotor blades (72, downstream), wherein the forward-most stage of compressor rotor blades is coupled to the fan, and wherein the aft-most stage of compressor rotor blades is directly coupled to the gearbox (through strut 92)  so as to be coupled to the first spool through the gearbox, and Schilling further teaches (Fig. 2) a forward-most stage (72) of the plurality of second speed compressor blades is a forward-most stage of compressor rotor blades of the compressor section, and an aft-most stage (74) of the plurality of second speed compressor rotor blades is an aft-most stage of the compressor rotor blades of the compressor section. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-12, 14-17, 21 and 23-24 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Magowan in view of Schilling (US2008/0148707).
Regarding claim 1, Magowan teaches (Figs. 1-2) a gas turbine engine comprising: a turbine section (28) comprising a turbine having a plurality of first speed turbine rotor blades (46); a compressor section (24) comprising a compressor having a plurality of first speed compressor rotor blades (70) and a plurality of second speed compressor rotor blades (72); a gearbox (48); and a first spool (40) rotatable by the plurality of first speed turbine rotor blades, the first spool coupled to the plurality of first speed compressor rotor blades for driving the plurality of first speed compressor rotor blades in a first direction (Col. 5 lines 7-13) and to the plurality of second speed compressor rotor blades across the gearbox for driving the plurality of second speed compressor rotor blades in a second direction, opposite the first direction (Col. 5 lines 7-13), wherein the gas turbine further comprises a fan section comprising a fan (62), wherein the plurality of second speed compressor rotor blades is further coupled to the fan for adding power to the fan (see Fig. 1) such that the first spool is further configured for driving the fan across the plurality of second speed compressor rotor blades (the first spool drives the second speed blades through the gearbox, and the second speed blades are attached to the fan).
Magowan alternatively fails to teach the fan is disposed upstream of the plurality of first speed compressor rotor blades, wherein the fan provides airflow to the plurality of first speed compressor rotor blades.
In an analogous art, Schilling teaches a turbofan engine. Schilling teaches (Fig. 2) a fan (26) attached to a spool (33) and located upstream of first and second speed compressor rotor blades (70, 58) and providing airflow to the compressor blades. 
It is obvious to combine prior art elements according to known methods to yield predictable results. See MPEP 2143A. In the instant case, the prior art includes all of the claimed elements. One of ordinary skill in the art could have combined the fan and compressor blades as claimed by known methods. In combination, the fan and compressor blades would merely perform the same function as they do separately. One of ordinary skill in the art would recognize that the results of the combination would be a predictable flow pattern.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Magowan and change the fan to be disposed upstream of the plurality of first speed compressor rotor blades, wherein the fan provides airflow to the 
Regarding claim 3, Magowan in view of Schilling teach the gas turbine engine of claim 1, and Magowan further teaches (Fig. 1) the plurality of second speed compressor rotor blades comprises a forward-most stage of compressor rotor blades (72, upstream) and an aft-most stage of compressor rotor blades (72, downstream), wherein the forward-most stage of compressor rotor blades is coupled to the fan (through fan hub 60), and wherein the aft-most stage of compressor rotor blades is directly coupled to the gearbox (through strut 92) so as to be coupled to the first spool through the gearbox, and Schilling further teaches (Fig. 2) a forward-most stage (72) of the plurality of second speed compressor blades is a forward-most stage of compressor rotor blades of the compressor section, and an aft-most stage (74) of the plurality of second speed compressor rotor blades is an aft-most stage of the compressor rotor blades of the compressor section. 
Regarding claim 4, Magowan in view of Schilling teach the gas turbine engine of claim 1, and Magowan further teaches (Fig. 1) the plurality of first speed compressor rotor blades and the plurality of second speed compressor rotor blades are alternatingly spaced along an axial direction of the gas turbine engine. 
Regarding claim 5, Magowan in view of Schilling teach the gas turbine engine of claim 1, and Magowan further teaches (Fig. 1) the plurality of first speed turbine rotor blades is a plurality of intermediate speed turbine rotor blades, wherein the plurality of first speed compressor rotor blades is a plurality of intermediate speed compressor rotor blades, and wherein the plurality of second speed compressor rotor blades is a plurality of low-speed compressor rotor blades (see Col. 3 lines 49-67).
Regarding claim 10, Magowan in view of Schilling teach the gas turbine engine of claim 1, and Magowan further teaches (Fig. 1) the compressor is a low pressure compressor, the compressor section further comprises a high pressure compressor (52) positioned downstream of the low pressure compressor, wherein the high pressure compressor comprises a plurality of first speed HP compressor rotor blades and a plurality of third speed HP compressor rotor blades, and wherein the plurality of first speed HP compressor rotor blades is coupled to the first spool. 
Regarding claim 11, Magowan in view of Schilling teach the gas turbine engine of claim 10, and Magowan further teaches (Figs. 1-2) the turbine is a low pressure turbine, the turbine section comprises a high pressure turbine (57), wherein the high pressure turbine comprises a plurality of third speed HP turbine rotor blades, and wherein the gas turbine engine further comprises: a third spool (32) rotatable by the plurality of third speed HP turbine rotor blades, the third spool coupled to the plurality of third speed HP compressor rotor blades for driving the plurality of third speed HP compressor rotor blades.
Regarding claim 12, Magowan in view of Schilling teach the gas turbine engine of claim 11, and Magowan further teaches (Figs. 1-2) the plurality of third speed HP compressor rotor blades and the plurality of first speed HP compressor rotor blades are alternatingly spaced along an axial direction of the gas turbine engine. 
Regarding claim 14, Magowan teaches (Figs. 1-2) a gas turbine engine defining an axial direction an comprising: a turbine section (28) comprising a turbine having a plurality of first speed turbine rotor blades (46); a compressor section (24) comprising a compressor having a plurality of first speed compressor rotor blades (70) and a plurality of second speed compressor rotor blades (72), the plurality of first speed compressor rotor blades alternatingly spaced with the plurality of second speed compressor rotor blades along the axial direction; a fan section comprising a fan (62); and a first spool (40) rotatable by the plurality of first speed turbine rotor blades and coupled to the plurality of first speed compressor blades for driving the plurality of first speed compressor rotor blades, coupled to the plurality of second speed compressor rotor blades for driving the plurality of second speed compressor rotor blades, and coupled to the fan for driving the fan.
Magowan alternatively fails to teach the fan is disposed upstream of the plurality of first speed compressor rotor blades.
In an analogous art, Schilling teaches a turbofan engine. Schilling teaches (Fig. 2) a fan (26) attached to a spool (33) and located upstream of first and second speed compressor rotor blades (70, 58).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Magowan and change the fan to be disposed upstream of the plurality of first speed compressor rotor blades as taught by Schilling as a combination of prior art elements according to known methods to yield the predictable result of a changed flow pattern.
Regarding claim 15, Magowan in view of Schilling teach the gas turbine engine of claim 14, and Magowan further teaches (Fig. 1) a gearbox (48), wherein the first spool is coupled to the plurality of second speed compressor rotor blades across the gearbox.
Regarding claim 16, Magowan in view of Schilling teach the gas turbine engine of claim 15, and Magowan further teaches (Figs. 1) the first spool is coupled to the fan through the plurality of second speed compressor rotor blades.
Regarding claim 17, Magowan in view of Schilling teach the gas turbine engine of claim 16, and Magowan further teaches (Fig. 1) the plurality of second speed compressor rotor blades comprises a forward-most stage of compressor rotor blades (72, upstream) and an aft-most stage of compressor rotor blades (72, downstream), wherein the forward-most stage of compressor rotor blades is coupled to the fan, and wherein the aft-most stage of compressor rotor blades is directly coupled to the gearbox (through strut 92)  so as to be coupled to the first spool through the gearbox, and Schilling further teaches (Fig. 2) a forward-most stage (72) of the plurality of second speed compressor blades is a forward-most stage of compressor rotor blades of the compressor section, and an aft-most stage (74) of the plurality of second speed compressor rotor blades is an aft-most stage of the compressor rotor blades of the compressor section. 
Regarding claim 21, Magowan in view of Schilling teach the gas turbine engine of claim 1, and Schilling further teaches (Fig. 2) an entirety of the gearbox (100) is disposed radially inward of the 

    PNG
    media_image2.png
    525
    922
    media_image2.png
    Greyscale

Regarding claim 23, Magowan in view of Schilling teach the gas turbine engine of claim 1, and Magowan further teaches (Fig. 1) a second speed connection member (fan hub 60) extending from the plurality of second speed compressor blades to a fan disk (the root of blades 60) on which the fan is disposed. Magowan as modified by Schilling further teaches (see annotated Schilling Fig. 2) a fan connection member that is necessary to connect the fan upstream of the compressor. 
Regarding claim 24, Magowan in view of Schilling teach the gas turbine engine of claim 14, and Magowan further teaches (Fig. 1) a second speed connection member (fan hub 60) extending from the plurality of second speed compressor blades to a fan disk (the root of blades 60) on which the fan is disposed. Schilling further teaches (see annotated Schilling Fig. 2) a fan connection member that is necessary to connect the fan upstream of the compressor. 
Claims 6-9, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Magowan in view of Schilling and Moniz et al. (US2006/0093469).
Regarding claim 6, Magowan in view of Schilling teach the gas turbine engine of claim 1, but fail to teach the turbine of the turbine section further comprises a plurality of second speed turbine rotor 
In an analogous art, Moniz teaches a gas turbine engine. Moniz teaches (Figs. 2) two sets of low pressure turbine blades (110, 120) that rotate in opposite circumferential directions to provide power to a second, counter rotating spool (160).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Magowan in view of Schilling and change the turbine to comprise a plurality of second speed turbine rotor blades, and wherein the plurality of first speed turbine rotor blades is configured to rotate in an opposite circumferential direction than the plurality of second speed turbine rotor blades as taught by Moniz to provide power to a second, counter rotating spool.
Regarding claim 7, Magowan in view of Schilling and Moniz teach the gas turbine engine of claim 6, and further teach (see Moniz Fig. 2) the plurality of first speed turbine rotor blades and the plurality of second speed turbine rotor blades are alternatingly spaced along an axial direction of the gas turbine engine. 
Regarding claim 8, Magowan in view of Schilling and Moniz teach the gas turbine engine of claim 6, and further teach (see Moniz Figs. 1-2) a fan section comprising a fan (14); and a second spool (32) rotatable by the plurality of second speed turbine rotor blades, wherein the second spool is coupled to the fan for driving the fan, and Schilling further teaches (Fig. 2) the fan (26) is disposed upstream of the plurality of first speed compressor rotor blades (70).
Regarding claim 9, Magowan in view of Moniz and Schilling teach the gas turbine engine of claim 8, and further teach (see Magowan Figs. 1-2) a compressor frame member positioned downstream of the compressor; a support member (80) coupled to the compressor frame and coupled to the gearbox; a first bearing (82a) positioned between the support member and the first spool for supporting the first spool; and a second bearing (74) positioned between the first spool and the second spool and substantially aligned with the first bearing along an axial direction of the gas turbine engine.
Regarding claims 18 and 20, Magowan in view of Schilling teach the gas turbine engine of claim 14, but fail to teach the turbine further comprises a plurality of second speed turbine rotor blades, wherein the plurality of first speed turbine rotor blades are alternatingly spaced with the 
In an analogous art, Moniz teaches a gas turbine engine. Moniz teaches (Figs. 2) two sets of low pressure turbine blades (110, 120) that rotate in opposite circumferential directions to provide power to a second, counter rotating spool (160).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Magowan in view of Schilling and change the turbine to comprise a plurality of second speed turbine rotor blades, wherein the plurality of first speed turbine rotor blades are alternatingly spaced with the plurality of second speed turbine rotor blades along the axial direction, and change the turbine of the turbine section to comprise a plurality of second speed turbine rotor blades, and wherein the plurality of first speed turbine rotor blades is configured to rotate in an opposite circumferential direction than the plurality of second speed turbine rotor blades as taught by Moniz to provide power to a second, counter rotating spool.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Magowan in view of Schilling and Clauson et al. (US9664070).
	Magowan in view of Schilling teach the gas turbine of claim 1, and Magowan further teaches (Fig. 1) the turbine is a low pressure turbine, wherein the turbine section further comprises a high pressure turbine (54), and wherein the gas turbine engine further comprises a third spool (32) rotatable by a plurality of third speed HP turbine rotor blades.
Magowan in view of Schilling fail to teach an accessory drive system comprising an accessory gearbox and an accessory drive member, the accessory drive member drivingly coupled to the high pressure turbine at a location aft of the high pressure turbine.
In an analogous art, Clauson teaches a gas turbine. Clauson teaches (Figs. 1-2) an accessory drive system comprising an accessory gearbox (40) and an accessory drive member (44), the accessory drive member drivingly coupled to the high pressure turbine at a location aft of the high pressure turbine. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Magowan in view of Schilling and add an accessory drive system comprising an accessory gearbox and an accessory drive member, the accessory drive member drivingly coupled to the high pressure turbine at a location aft of the high pressure turbine as taught by Clauson to provide power to gas turbine accessories.
Claims 6-9, 18 and 20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Magowan in view Moniz et al. (US2006/0093469).
Regarding claim 6, Magowan teaches the gas turbine engine of claim 1, but fails to teach the turbine of the turbine section further comprises a plurality of second speed turbine rotor blades, and wherein the plurality of first speed turbine rotor blades is configured to rotate in an opposite circumferential direction than the plurality of second speed turbine rotor blades. 
In an analogous art, Moniz teaches a gas turbine engine. Moniz teaches (Figs. 2) two sets of low pressure turbine blades (110, 120) that rotate in opposite circumferential directions to provide power to a second, counter rotating spool (160).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Magowan in view of Schilling and change the turbine to comprise a plurality of second speed turbine rotor blades, and wherein the plurality of first speed turbine rotor blades is configured to rotate in an opposite circumferential direction than the plurality of second speed turbine rotor blades as taught by Moniz to provide power to a second, counter rotating spool.
Regarding claim 7, Magowan in view Moniz teach the gas turbine engine of claim 6, and further teach (see Moniz Fig. 2) the plurality of first speed turbine rotor blades and the plurality of second speed turbine rotor blades are alternatingly spaced along an axial direction of the gas turbine engine. 
Regarding claim 8, Magowan in view of Moniz teach the gas turbine engine of claim 6, and further teach (see Moniz Figs. 1-2) a fan section comprising a fan (14); and a second spool (32) rotatable by the plurality of second speed turbine rotor blades, wherein the second spool is coupled to the fan for 
Regarding claim 9, Magowan in view of Moniz teach the gas turbine engine of claim 8, and further teach (see Magowan Figs. 1-2) a compressor frame member positioned downstream of the compressor; a support member (80) coupled to the compressor frame and coupled to the gearbox; a first bearing (82a) positioned between the support member and the first spool for supporting the first spool; and a second bearing (74) positioned between the first spool and the second spool and substantially aligned with the first bearing along an axial direction of the gas turbine engine.
Regarding claims 18 and 20, Magowan teaches the gas turbine engine of claim 14, but fails to teach the turbine further comprises a plurality of second speed turbine rotor blades, wherein the plurality of first speed turbine rotor blades are alternatingly spaced with the plurality of second speed turbine rotor blades along the axial direction, and the turbine of the turbine section further comprises a plurality of second speed turbine rotor blades, and wherein the plurality of first speed turbine rotor blades is configured to rotate in an opposite circumferential direction than the plurality of second speed turbine rotor blades. 
In an analogous art, Moniz teaches a gas turbine engine. Moniz teaches (Figs. 2) two sets of low pressure turbine blades (110, 120) that rotate in opposite circumferential directions to provide power to a second, counter rotating spool (160).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Magowan and change the turbine to comprise a plurality of second speed turbine rotor blades, wherein the plurality of first speed turbine rotor blades are alternatingly spaced with the plurality of second speed turbine rotor blades along the axial direction, and change the turbine of the turbine section to comprise a plurality of second speed turbine rotor blades, and wherein the plurality of first speed turbine rotor blades is configured to rotate in an opposite circumferential direction than the plurality of second speed turbine rotor blades as taught by Moniz to provide power to a second, counter rotating spool.
Claim 13 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Magowan in view of Clauson et al. (US9664070).
Magowan teaches the gas turbine of claim 1, and Magowan further teaches (Fig. 1) the turbine is a low pressure turbine, wherein the turbine section further comprises a high pressure turbine (54), and wherein the gas turbine engine further comprises a third spool (32) rotatable by a plurality of third speed HP turbine rotor blades.
Magowan fails to teach an accessory drive system comprising an accessory gearbox and an accessory drive member, the accessory drive member drivingly coupled to the high pressure turbine at a location aft of the high pressure turbine.
In an analogous art, Clauson teaches a gas turbine. Clauson teaches (Figs. 1-2) an accessory drive system comprising an accessory gearbox (40) and an accessory drive member (44), the accessory drive member drivingly coupled to the high pressure turbine at a location aft of the high pressure turbine. The accessory drive member provides power to gas turbine accessories (in this case a bowed rotor prevention system). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Magowan and add an accessory drive system comprising an accessory gearbox and an accessory drive member, the accessory drive member drivingly coupled to the high pressure turbine at a location aft of the high pressure turbine as taught by Clauson to provide power to gas turbine accessories.
Allowable Subject Matter
Claim 19 is allowed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAMERON A CORDAY/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745